Citation Nr: 1758626	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-27 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 25, 2016.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to July 1975, with additional periods of active duty for training (ACDUTRA) and inactive duty training (IDT) with the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a hearing in September 2013 before the undersigned Veterans Law Judge.  Transcripts of the hearing are associated with the claim.

The Board remanded this case for further development in January 2013, June 2013, and January 2014.  In November 2015, the Board denied entitlement to TDIU.  In March 2017, the Court of Appeals for Veterans Claims (Court) set aside the Board's decision denying entitlement to TDIU and remanded the case to the Board to provide an adequate statement of reasons or bases for the adjudication of TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321 (b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), then it may remand to the RO for referral to the Director, Compensation Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).
	
Prior to January 25, 2016, when the Veteran was granted schedular TDIU based on a 70 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus, the Veteran had service-connected disabilities of bilateral hearing loss, evaluated at 30 percent, and tinnitus, evaluated at 10 percent.  Prior to January 25, 2016, the Veteran's service-connected disabilities combine to 40 percent.  Accordingly, he does not meet the schedular requirements for TDIU for the period in question.

According to the Veteran's application for increased compensation based on unemployability, he last worked in March 2010.  The Veteran's representative argued that the Veteran's hearing loss prevented him from obtaining gainful employment.  The Veteran's representative noted that the Veteran was granted schedular TDIU for the same service-connected disabilities of bilateral hearing loss and tinnitus when the bilateral hearing loss rating was increased to 70 percent on January 25, 2016, but that the Veteran's symptoms and functional impairment were largely similar prior to January 25, 2016.  The Board notes that the Veteran's hearing thresholds during the relevant period were within 5 to 10 decibels of qualifying as an exceptional pattern of hearing loss under 38 CFR § 4.86, which would have entitled him to a higher rating and consideration of schedular TDIU prior to January 25, 2016. Indeed, at the 2011 and 2013 examinations the right ear did meet the exceptional pattern.  

For the above reasons, the claim should be submitted to the Director, Compensation Service, for extraschedular consideration per § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim for TDIU per § 4.16(b) should be submitted to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities precluded the Veteran from participating in gainful employment prior to January 25, 2016.

2. After completion of the above, readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(b). If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




